Citation Nr: 0125022	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to September 20, 1999.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from November 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969, for which he received an honorable discharge, and from 
June 1975 to March 1976, for which he was discharged under 
conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for a rating in 
excess of 10 percent for his PTSD.  He was subsequently 
granted a temporary total rating for his PTSD, from September 
20, 1999 to October 31, 1999, pursuant to 38 C.F.R. § 4.29, 
and the schedular rating for his PTSD was increased from 10 
to 30 percent thereafter (effective November 1, 1999).  
Accordingly, the issues are as styled on the first page of 
this decision.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues on appeal has been completed.

2.  The competent medical evidence on file reflects that the 
veteran's PTSD, both prior to September 20, 1999, and since 
November 1, 1999, has been manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.

3.  The competent medical evidence does not show that the 
veteran's PTSD has been manifest by panic attacks, nor 
impairment of memory, speech, judgment, or abstract thinking.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the veteran's 
PTSD, prior to September 20, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 30 percent from 
November 1, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim by the September 
1999 Statement of the Case and the various Supplemental 
Statements of the Case, including the applicable criteria for 
a higher disability rating.  Further, the veteran has had the 
opportunity to present testimony in support of his claim at 
the July 2001 personal hearing, and he has not identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Background.  Service connection was granted for PTSD by a 
September 1996 rating decision.  A 10 percent rating was 
assigned, effective October 26, 1994.

On June 4, 1999, the RO received a statement from the veteran 
requesting an increased rating for his service-connected 
PTSD.  He reported that he had been hospitalized at a VA 
Medical Center (VAMC) in May 1999, and that his condition had 
definitely worsened based on the comments from the VAMC's 
staff.

A VA hospitalization report shows that the veteran was 
hospitalized from May 17 to 20, 1999.  Diagnoses from this 
hospitalization were dental carries, chronic pain, and PTSD.  
However, it was stated that these diagnoses were not treated, 
because there was no time to do so since the veteran was in 
the hospital for only three days.  It was noted that he came 
to the hospital because he was having difficulty with anger 
management, intrusive thoughts, nightmares, insomnia, 
emotional numbness, and social withdrawal.  He was also noted 
to be hard working and motivated.  Mental status examination 
during this hospitalization revealed him to be oriented, 
alert, coherent, and logical.  His fund of information was 
found to be good, and his intelligence was within normal 
limits.  Additionally, his memory was found to be intact for 
recent and past events.  His affect was somewhat depressed, 
and he was anxious.  There was no evidence of delusions or 
hallucinations.  It was noted that the veteran was just 
adapting to the ward when he got into a verbal altercation 
with one of the other patients, and became threatening to 
that patient.  Because this was in violation of the rules, 
and the veteran was unable to understand or have any insight 
into his problem, he had to be discharged.

The veteran underwent a VA PTSD examination in July 1999.  At 
this examination, the examiner noted that the veteran's 
claims file was not available for review, but that he had 
reviewed a copy of the prior VA medical examination conducted 
in June 1996, which was supplied by the veteran.  The veteran 
also provided a summary of his psychiatric treatment.  It was 
noted that he was interested in getting into the special 
inpatient PTSD program in New Orleans again, for which he was 
admitted and discharged in May 1999.  He reported that the 
counselors took something he said as a threat, and that this 
was the reason for his discharge.  Nevertheless, his goal 
remained to receive treatment in that special unit.  
Additionally, the veteran reported that in 1994, he began to 
receive social security disability benefits because of his 
knees, and that he lived in disability retirement.  He was 
not with any family, and had not had strong family ties for 
years.  It was noted that he saw his brother maybe once every 
two months, and that when he would contact him, his brother 
acted like the veteran was bothering him.  Further, the 
veteran reported that he saw his daughter about once every 
month or so, when she would come to see him.  It was noted 
that she was always needing money, and that he would even 
pawn things to help her.  His usual day was to get up at 6:00 
or 7:00, drink two pots of coffee, and smoke cigarettes.  
Around 2:00 in the afternoon he would have something to eat 
and take his medicine.  Moreover, it was noted that he was 
abusing marijuana.  The veteran reported that he failed the 
drug test three times as he was waiting to get into the PTSD 
program.  He reported that he used marijuana to the extent he 
was able to afford it.  It was noted that he had no 
productive activities.

On examination, the veteran was found to be clear, oriented, 
rational, able to communicate, and without any psychotic 
symptoms.  His intelligence was found to be in the average 
range.  Also, it was noted that he spoke with a soft voice, 
and that his eye contact was poor.  However, he was able to 
show humor on occasions.  Nevertheless, he was preoccupied 
with being out of the program in New Orleans.  It was noted 
that he gave evidence of experiencing very strong feelings of 
rejection, and of feeling humiliated.  He jokingly referred 
to being kicked out of a mental hospital, and remained 
motivated to return to that program.  It was noted that he 
did not present his complaints readily.  When asked about 
nervous symptoms, he spoke of being "discouraged, disgusted, 
disappointed, and waiting to die."  Additionally, the 
examiner found that the veteran reported symptoms that were 
strongly associated with PTSD.  For example, the feeling of a 
fore-shortened further, and that he was likely to die soon.  
The veteran also reported that he did not make any friends, 
because the three he made in Vietnam were all killed, and 
because friends die too easily.  Further, it was noted that 
the veteran did not spontaneously report nightmares, only 
when the examiner inquired about dreams did he report that he 
had awakenings 2 or 3 times a week before the dreams got 
underway.  Once a week he might have dream that left him with 
a great deal of anxiety.  However, he did not clearly 
describe any intrusive thoughts.  He reported thoughts about 
regrets like not having stayed in the military, doing things 
that "it is too late to change."  It was noted that his 
social life was limited to his daughter and brother, but that 
this was not because of PTSD symptoms.  Rather, the veteran 
reported that he did not make friends because too many of 
them had stabbed him in the back, and that these seemed to be 
the only people that he attracts.  He also reported that he 
did not go out because he had nowhere to go, that his truck 
was unreliable transportation, and that it cost money to do 
anything.  Moreover, he indicated that he was abusing 
marijuana because it helped him to "sleep better."  He 
further gave a history of drinking alcohol "like a fish until 
10 years ago."  He elaborated that he had lost many jobs 
because of the alcohol abuse.  He denied any suicidal 
thoughts.  Nonetheless, he gave a history of two attempts, 
but that these were in his 20's.  the veteran's memory was 
found to be intact, both recent and remote.  Insight in 
judgment was found to be good.  Furthermore, he did not 
report irritability and angry outbursts.  It was noted that 
"he refer[red] to having few contacts with people, to explain 
it, when he speaks of anger."  It was also noted that he 
related a situation of calling the law on a neighbor who was 
blocking his driveway.

Based on the foregoing, the examiner diagnosed PTSD, and 
chronic mild cannabis abuse.  The examiner found the veteran 
to have no personality disorders, nor mental retardation.  
Psychosocial and environmental problems consisted of no 
social support.  Further, the examiner assigned a global 
assessment of functioning (GAF) score of 65 based on mild 
symptoms and impairments from PTSD.  It is noted that GAF 
scores of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The veteran subsequently underwent another period of VA 
hospitalization from September to October 1999.  Admission 
diagnoses were PTSD, chronic back and knee pain, and dental 
caries.  It was noted that the veteran was quite isolated at 
home, that he had been doing occasional therapy at the 
Veteran Center, but primarily did not see anyone and was not 
around anyone, and lived alone in his trailer in the woods.  
The veteran was noted to be hard-working and motivated, 
"because he has nightmares, insomnia, and difficulties."  
Mental status examination revealed him to be oriented, alert, 
coherent, and logical.  His fund of information was found to 
be good, and his intelligence was within normal limits.  
However, his affect was found to be depressed, and he was 
noted to be anxious.  There were no active delusions or 
hallucinations.  Further, his concentration was found to be 
fair, and his memory was intact for recent and past events.  
During his hospital course he was treated for his PTSD, as 
well as his physical problems.  It was noted that he 
participated in all the activities of the program, but was 
unable to find his specific direction other than to take care 
of his physical problems.  Nevertheless, he was able to learn 
some things on stress coping, anger management, 
communication, and reduced isolation.  He became less 
depressed, and was actually able to smile and participate in 
the peer group.  However, on the morning of October 20, 1999, 
without telling anyone, he signed out of the facility, taking 
all of his clothes and medications.  It was stated that the 
veteran had obviously decided to return home to get some 
medical treatment of a more acute variety for his chronic 
pain problems.  

Final diagnoses from the September to October 1999 VA 
hospitalization included PTSD.  Additionally, he was assigned 
a GAF score of 42.  It is noted that GAF scores of 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).

Also on file are VA outpatient treatment records which cover 
a period from January 1999 to May 2000, and reflect treatment 
on various occasions for the veteran's PTSD.  

Records from November 1999 note that the veteran requested 
new medications for depression, anxiety, and insomnia, 
because "the old meds weren't working"  the veteran continued 
to have a depressed mood.  He also had occasional thoughts of 
suicide, but reported that he had no intention of acting on 
them.  Further, he was frequently unable to get to sleep at 
all during the night, and complained of continuing 
nightmares, as well as anxiety throughout the day.  His 
appetite was poor, and he ate only one meal per day, usually 
cereal.  Also, he reported that he was not drinking alcohol, 
but smoked marijuana once or twice a week.  The veteran was 
found to be alert and oriented.  However, it was noted that 
he was unkempt-appearing, and had a foul odor.  There were no 
abnormal psychomotor movements.  His speech was found to be 
articulate, with no formal thought disorder.  His mood was 
found to be dysphoric with angry affect.  The veteran denied 
suicidal/violent ideation, and there was no evidence of 
delusions or hallucinations.  Cognition was intact.  Overall 
assessment included PTSD, depressive disorder, and 
polysubstance abuse.

In December 1999, the veteran was noted to be poorly groomed 
and mephitic.  However, he was cooperative, and his speech 
was clear and coherent.  Mood was depressed with appropriate 
affect.  Further, he was found to have a logic thought 
process and goal directed.  No delusions were evident.  
Nevertheless, the veteran reported auditory hallucinations.  
He denied visual hallucinations, as well as suicidal or 
homicidal ideations.  Overall assessment was depressive 
disorder, not otherwise specified.

Records from January 2000 note that the veteran was dressed 
in dirty clothing and was unkempt, with a foul odor.  He was 
also found to have psychomotor retardation.  Nonetheless, his 
speech was found coherent, but he was slow and monotone.  
Mood was found to be depressed with flat affect.  He denied 
suicidal/violent ideation.  Further, there were no 
hallucinations or delusions.  He was also found to be alert, 
and sensorium was clear.  Cognition was found to be intact.  
Overall assessment was depressive disorder and PTSD.

In February 2000, the veteran was found to be unkempt and 
malodorous.  There was no psychomotor agitation or 
retardation.  Speech was found to be clear and goal-directed.  
Further, there was no formal thought disorder.  The veteran 
denied suicidal/violent ideation.  However, it was noted that 
he heard voices talking to each other, but they are mumbled 
and he could not understand what they are saying.  It was 
noted that the veteran thought people might be breaking into 
his house, and he reported that he had his pistol ready.  
There was no evidence of visual hallucinations.  
Nevertheless, the veteran was found to be somewhat paranoid.  
He denied ideas of reference, thought insertion, thought 
deletion, and thought broadcasting.  He was found to be alert 
and oriented.  Cognition was again found to be intact.  
Overall assessment included depressive disorder, PTSD, and 
personality disorder.

Records from May 2000 note that the veteran was depressed, 
and that he had been weaning himself off the medication 
venlafaxine because it did not work.  Also, he reported that 
he was still hearing mumbled voices, but could not understand 
what they were saying.  It was noted that he was paranoid 
about people being around outside his home.  It was further 
noted that he fell asleep without difficulty on trazodone, 
but would wake up due to nightmares.  The veteran reported 
that he continued to smoke marijuana at least twice a week, 
and that he had no intention of quitting.  He was found to be 
unkempt and dressed in dirty clothing.  There was no evidence 
of psychomotor agitation or retardation.  Speech was found to 
be normal in rate and volume, and he was goal-oriented.  Mood 
was depressed with congruent affect.  He denied any suicidal 
or violent ideation.  It was reiterated that he heard mumbled 
voices, and that he had mild paranoia.  However, he was alert 
and oriented times 3.  Cognition continued to be intact.  
Overall assessment included PTSD, marijuana abuse, and 
personality disorder.  Additionally, it was noted that the 
veteran isolated himself in his house with little social 
outlets.  It was noted that he did not work, but that he was 
on social security.  He had no friends.  It was further noted 
that he did not take all of his medication every day as 
prescribed.  Records from May 2000 also note GAF scores of 48 
and 45.

At his July 2001 personal hearing, the veteran testified that 
he did not want to make anymore friends, and that he tried to 
stay away from people and isolate himself as much as 
possible.  He testified that he did not go out into traffic 
much, and that he did not go anywhere on the weekends or the 
holidays.  He testified that he had one brother who he spoke 
to about three times a year, and saw maybe once a year.  
Additionally, he testified that he had another brother and 
two sisters, but indicated that he had not spoken to or seen 
them in years.  The veteran also testified that he had 
trouble sleeping, and had flashbacks about four to five times 
a month.  Further, he testified that he was easily startled.  
He testified that he experienced auditory hallucinations, in 
that he would hear two people talking outside, but when he 
went outside he could not find them.  Also, he recounted that 
he would rush outside with his gun in hand when this 
occurred.  He testified that he had not been shopping for 
clothes in about two to three years.  While he did do his own 
grocery shopping, he would go when the stores first opened in 
the morning so as to avoid other people as much as possible.  
He further testified that he was suicidal, but would not 
actually do it because of the effect it would have on his 
brother.  He testified that he received medical treatment 
every four to six weeks, and that he took the medications 
nefazodone and clonazepam.  Moreover, he testified that he 
had not spoken with his neighbors since he moved his trailer 
to its current location about a year and a half earlier.  He 
denied any visual hallucinations.  He testified that he had 
no friends.  On inquiry, he testified that he had quit 
drinking 15 years earlier, but acknowledged that he smoked 
marijuana about once or twice a week.  He testified that he 
very seldom watched television.  Furthermore, he testified 
that he last worked in 1994, and indicated he had to quit 
because of his knee problems.  He indicated that he thought 
he would be able to get a job if he did not have his knee 
problems, but was unsure how long he could hold the job due 
to his PTSD.


Analysis: Prior to September 20, 1999.  In the instant case, 
the Board finds that the competent medical evidence reflects 
that the veteran is entitled to an increased rating of no 
more than 30 percent for his PTSD prior to September 20, 
1999.

The record reflects that the veteran does experience some 
degree of occupational and social impairment as a result of 
his PTSD.  For example, the May 1999 VA hospitalization 
report, July 1999 VA PTSD examination, and the veteran's own 
statements refer to his social isolation.  Also, the July 
1999 VA examiner found that the veteran's psychosocial and 
environmental problems consisted of no social support.  
Moreover, the examiner assigned a GAF score of 65 which 
reflect some mild symptoms, but generally functioning pretty 
well.  This corresponds to the criteria for a 30 percent 
rating under Diagnostic Code 9411.
The record also reflects that the veteran experiences a 
depressed mood, in that his affect was noted to be somewhat 
depressed on the May 1999 VA hospitalization report.

The Board further finds that the competent medical evidence 
indicates that the veteran experiences anxiety, 
suspiciousness as a result of his PTSD.  For example, the 
veteran was noted to be anxious on the May 1999 VA 
hospitalization report.  Additionally, the July 1999 VA 
examination report noted that the veteran would experience 
nightmares at least once a week that left him with a great 
deal of anxiety.

The record clearly shows that the veteran's experiences 
chronic sleep impairment as a result of his PTSD.  He was 
noted to have insomnia and nightmares on the May 1999 VA 
hospitalization report.  Also, the July 1999 VA examination 
report noted that he had awakenings 2 or 3 times a week 
because of nightmares.

The Board notes that there is no indication in the competent 
medical evidence that the veteran experienced panic attacks 
prior to September 20, 1999.  Similarly, there is no evidence 
that the veteran has had any memory impairment as a result of 
his PTSD.  In fact, his memory was found to be intact on both 
the VA hospitalization report and the July 1999 VA PTSD 
examination.  Furthermore, the Board notes that the July 1999 
VA examiner stated that the veteran experienced only mild 
symptoms and impairments from his PTSD.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's PTSD more nearly approximates 
the criteria for a 30 percent rating for the period prior to 
September 20, 1999, under Diagnostic Code 9411.  See 
38 C.F.R. §§ 4.3, 4.7.


Analysis: As of and since November 1, 1999.  In the instant 
case, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 30 
percent for his PTSD for the period beginning November 1, 
1999.
The Board finds that competent medical evidence does not show 
that the veteran satisfies the criteria for the next higher 
rating of 50 percent.  For example, there is no evidence that 
the veteran's PTSD has resulted in circumstantial, 
circumlocutory, or stereotyped, speech.  In fact, the record 
reflects that his conversation is normal, which is part of 
the criteria for the current 30 percent rating.  His speech 
was noted to be articulate in November 1999; clear and 
coherent in December 1999; coherent in January 2000; clear 
and goal directed in February 2000; and normal in rate and 
volume in May 2000.  

The Board also notes that there is no evidence that the 
veteran has experienced panic attacks since November 1, 1999.  
Further, there is no indication he has had any memory 
impairment because of his PTSD.  His memory was found to be 
intact for recent and past events on the September to October 
1999 VA hospitalization report.  Moreover, the subsequent VA 
outpatient treatment records noted on various occasions that 
the veteran's cognition was intact.  

The Board further finds that the competent medical evidence 
does not show that the veteran's PTSD has not resulted in 
impaired judgment or impaired abstract thinking.  The 
September to October 1999 VA hospitalization report, as well 
as the subsequent VA outpatient treatment records, 
consistently found the veteran to be alert and oriented, his 
cognition to be intact, and that there was no evidence of a 
formal thought disorder.  Furthermore, the September to 
October 1999 VA hospitalization report notes that the veteran 
was hard-working and motivated, logical that his fund of 
information was good, that his intelligence was within normal 
limits, and that his concentration was fair.  Thereafter, the 
December 1999 VA outpatient treatment records found the 
veteran to have a logical thought process.  Also, in May 2000 
the veteran was found to be goal-oriented.

The Board acknowledges that the veteran was noted to be 
depressed with flat affect on at least one occasion in the 
January 2000 VA outpatient treatment record.  Also, the 
competent medical evidence does tend to indicate disturbances 
in motivation and mood in that the veteran was routinely 
found to be depressed, and that he has impairment in work and 
social relationships.  For example, the September to October 
1999 VA hospitalization report, as well as the subsequent VA 
outpatient treatment records show GAF scores ranging from 42 
to 48, which reflect serious symptoms or serious impairment 
in social, occupational, or school functioning.  However, 
based upon a thorough review of all medical reports on file, 
the Board finds that the evidence reflects that the veteran's 
level of social and industrial impairment is adequately 
compensated by the current 30 percent rating.  In short, the 
relevant medical evidence shows that the symptoms attributed 
to the veteran's PTSD more nearly approximate the criteria 
for a 30 percent rating.   

The Board acknowledges that the VA outpatient treatment 
records reflect that the veteran has exhibited neglect of 
personal appearance and hygiene, in that his appearance was 
noted on various occasions to be unkempt and that he had an 
unpleasant odor.  Also, he has reported auditory 
hallucinations on various occasions, but no visual 
hallucinations.  This corresponds to some of the specific 
symptomatology required for the 70 and 100 percent ratings 
under Diagnostic Code 9411.  However, the fact that the 
veteran experiences some of the specific symptoms required 
for a rating in excess of 30 percent is insufficient to 
actually warrant an increased rating in that the veteran does 
not actually have any of the other specified symptoms.  More 
importantly, the Board has already determined that the level 
of social and industrial impairment caused by the veteran's 
PTSD warrants no more than a 30 percent rating based upon the 
facts of this case.

The Board also notes that the veteran reported on various 
occasions that he has thought about suicide, but that he has 
no intention of actually acting upon these thoughts.  
Further, the VA outpatient treatment records note that he has 
denied suicidal and violent ideation on various occasions.

The Board further finds that the competent medical evidence 
shows that the veteran's PTSD warrants no more than a 30 
percent rating as of and since November 1, 1999, in that he 
continues to exhibit the symptoms of depressed mood; anxiety, 
suspiciousness; and chronic sleep impairment.  As previously 
noted, this corresponds to the specific symptoms required for 
a rating of 30 percent under Diagnostic Code 9411.
For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his PTSD as of and since 
November 1, 1999.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As an additional matter, the Board notes that the veteran 
contended on his June 2000 VA Form 9 (Appeal to the Board) 
that he was totally disabled and unable to work.  The Board 
also notes that the veteran's PTSD is his only service-
connected disability.  In VAOGCPREC 6-96 (August 16, 1996), 
VA General Counsel stated that in determining whether a claim 
for a total rating based upon individual unemployability 
under 38 C.F.R. § 4.16 is raised by the record, the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disabilities.  Moreover, the General Counsel stated 
that in such instances where the appealed issue concerns 
entitlement to an increased rating for a service-connected 
disability, the Board would have jurisdiction to address as a 
component of the increased rating claim, the question of 
entitlement to a total rating based upon individual 
unemployability provided the claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.

Here, the Board finds that the evidence does not show that 
the veteran is unable to obtain or maintain substantially 
gainful employment due to his PTSD.  For the reasons stated 
above, the Board has determined that the veteran warrants no 
more than a 30 percent rating based upon his level of social 
and industrial impairment.  Granted, the record indicates 
that the veteran is currently unemployed.  However, the July 
1999 VA PTSD examination report reflects that the veteran 
acknowledged that he had lost many jobs in the past because 
of his prior alcohol abuse.  More importantly, the veteran 
reported at this examination, and testified under oath at the 
July 2001 hearing, that he was currently unemployed because 
of his nonservice-connected knee disability.  Consequently, a 
claim of a total rating based upon individual unemployability 
for his PTSD under 38 C.F.R. § 4.16 is not raised by the 
record.

As to the question of an extraschedular rating, the Board 
does not have the authority to assign such a rating in the 
first instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's PTSD 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.

The Board also notes that the veteran reported at the July 
1999 VA examination that he was receiving social security 
disability benefits because of his knee disability, and that 
no records appear to have been requested from the Social 
Security Administration in conjunction with the current 
increased rating claim.  However, it appears that this 
evidence is not pertinent to the instant case in that the 
veteran reported that these benefits were due to his knee, 
and did not indicate it was due to his PTSD.  VA has no 
obligation to seek evidence which is plainly not relevant, or 
plainly cumulative of evidence already of record.  See Counts 
v. Brown, 6 Vet. App. 473 (1994).










ORDER

Entitlement to a rating of 30 percent for PTSD prior to 
September 20, 1999, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for PTSD from 
November 1, 1999, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

